Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, and 8 are indefinite because use of the word type to an otherwise definite expression extends the scope of the expression so as to render it indefinite. See MPEP 2173.05(b) III E.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10155416 to Iwamura et al. (“Iwamura”).

Regarding claim 1, Iwamura discloses a non-pneumatic tire having a block type reinforcement configuration, the non- pneumatic tire comprising: a tread unit 2 that forms an outer portion of the tire and comes in contact with a road surface; a wheel unit 3 that is connected to an axle (col. 2, ln 15-16); a spoke unit 4 that is disposed between the tread unit and the wheel unit (as evident from Fig. 1); and a block type reinforcement unit 6 that includes a block disposed inside the tread unit in a circumferential direction of the tread unit and a plurality of reinforcing members (7,8) disposed in the block to correspond to a shape of the block (as evident from Fig. 6), wherein rigidity of the tread unit is adjusted by adjusting a number and position of the reinforcing members (e.g. col. 3, ln 64-66; ln 10-14).

Regarding claim 2, Iwamura discloses the non-pneumatic tire of claim 1, wherein the reinforcing member is formed in a wire shape (col. 3, ln 15-23).

Regarding claim 3, Iwamura discloses the non-pneumatic tire of claim 1, wherein the reinforcing member is made of one or more materials selected from steel, glass fiber, or carbon fiber (col. 3, ln 15-23).

Regarding claim 4, Iwamura discloses the non-pneumatic tire of claim 1, wherein the block is made of one or more materials selected from rubber, urethane, synthetic resin, or silicon (col. 3, ln 15-23).

Regarding claim 5, Iwamura discloses the non-pneumatic tire of claim 1, wherein the block has a circular, rectangular, pentagonal, or uneven cross-sectional shape (as evident from Fig. 6).

Regarding claim 6, Iwamura discloses the non-pneumatic tire of claim 1, wherein, in the block, a reinforcing member layer is formed by a plurality of reinforcing members, and one reinforcing member layer and another reinforcing member layer have the same shape or different shapes (as evident from Fig. 6).

Regarding claim 7, Iwamura discloses the non-pneumatic tire of claim 1, wherein one block type reinforcement unit (e.g. 7R) and another block type reinforcement unit (7M) are different in rigidity.

Regarding claim 8, Iwamura discloses the non-pneumatic tire of claim 1, wherein one block type reinforcement unit 7R and another block type reinforcement unit 7M are different in arrangement position (as evident from Fig. 6).
Related Prior Art
US 20120031535 and US 20120318417 set forth cross sections of tires with varying transversely reinforcement structures. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT A BROWNE/Primary Examiner, Art Unit 3617